WHITING, J.
(dissenting). I cannot agree to the conclusion reached in the foregoing’ opinion. The rights of the parties depended upon the extent, if any, to- which plaintiff’s mortgage took precedence over the Iroquois State Bank mortgage under which defendant claimed. If this precedence depended upon actual notice, then the question of such notice should have been submitted to the jury. It was a question of actual notice, unless, as a matter of law, taking the evidence most strongly against plaintiff, plaintiff’s mortgage took precedence over defendant’s mortgage upon property of a value equal to or in excess of the verdict given plaintiff. The property was two work horses and two yearing colts. When plaintiff took its mortage, it expected *609that this property would at once be taken to Kingsbury county, where the horses were to be used. When the mortgagee took the mortgage under such circumstances, he took the same knowing that his rights as against third parties, so far as such rights depended upon constructive notice arising from the filing of the mortgage in Kingsbury county, depended entirely upon whether such property was, within a reasonable time, removed to Kins-bury county. An unmarried man — and the mortgagor was unmarried- — -resides where he eats and sleeps. For some five or six weeks the mortgagor ate and slept in Beadle county, and during this time he stabled the horses in Beadle county, but worked them in Kingsbury county. Under section 2087, Civ. Code, the -mere use of personal property in a certain county does not give such property a situs in such county for the purposes of filing a chattel mortgage when the owner of the property lives in another county, and the property is kept, stabled, or pastured in the county of the owner’s residence. We need only ask ourselves where, under the facts as they existed, the mortgage of the Iroquois State Bank (under which defendant claimed) would have had to have been filed at the time it was given in order for it to give constructive notice to subsequent purchasers or incumbrancers. Clearly it could only have -been filed in Beadle county, and a filing in Kingsbury county would have given no constructive notice. Further than this, the proved value of the two horses was less than half the amount of the verdict. Therefore the verdict and judgment can rightfully stand only if plaintiff’s mortgage also had precedence over the colts. The colts were pastured all summer in Beadle county. They never were in Kingsbury county for a period of some five or six months after the filing of the two mortgages in question — plaintiff’s in Kingsbury county, and defendant’s in Beadle county.
GATES, J., concurs in, the above -dissent.